DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 the “first coil” coil lacks antecedent basis, and it is unclear if claim 5 should depend from claim 1 or from claim 4.
Claim 6 is indefinite because it is unclear if the first coil of claim 5 upon which claim 6 depends is part of the coil array or an additional coil.
	Claims 7 and 8 are indefinite because it is unclear how a magnetic field is part of the field shaping device.  It appears that the preamble is not commensurate in scope with several of the dependent claims.  Additionally, it is unclear how a magnetic field provides additional structure to the field shaping device.  It is unclear what structural limitation creates the diverse fields claimed.  Examiner notes that the field limitations across all of the device claims are considered intended use and functional limitations of the device.  Claims 25-27 and 32 are indefinite for the same reasons as claims 7 and 8.
	Claim 17 is indefinite because it is unclear what the bounds of the relative term substantially are.  Claim 17 is indefinite for both instances of the term substantially.  A skilled artisan would not be apprised of the relative bounds of said terms.
	Claim 18 is indefinite because it is unclear what the bounds of the relative terms highly and low are.  A skilled artisan would not be apprised of the relative bounds of said terms.  Similarly, claim 19 is also indefinite for the relative term highly.  Although, claim 19 notes highly includes 10 times, claim 19 uses an open transition, includes, and a skilled artisan would not be apprised of what other levels are included or not included by the relative term highly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007/299923 A to Keita et al.
Regarding claim 1, Keita discloses a field shaping assembly, comprising: a conductive member having a first surface with a first area; a first magnetic permeable member having a second surface with a second surface area; and a second magnetic permeable member having a third surface with a third surface area; wherein the conductive member is placed between the first magnetic permeable member and the second magnetic permeable member (see Figs. 2 and 14 and abstract).
Regarding claim 2, Keita discloses a field shaping assembly, wherein the first surface area is greater than a combined surface area of the second surface area and the third surface area (see Figs. 2 and 14 and abstract).
Regarding claim 3, Keita discloses a field shaping assembly, further comprising: a spacer member placed between at least two of the conductive member, the first magnetic permeable member, and the second magnetic permeable member (see Figs. 2 and 14 and abstract).
Regarding claim 13, Keita discloses a field shaping assembly, comprising: a conductive member having a first surface with a first area; a first magnetic permeable member having a second surface with a second surface area; and a second magnetic permeable member having a third surface with a third surface area; wherein the first surface area is greater than a combined surface area of the second surface area and the third surface area (see Figs. 1-3 and 14 and abstract).
Regarding claim 14, Keita discloses a field shaping assembly, wherein the first magnetic permeable member and the second magnetic permeable are positioned on a single side of the conductive member (see Figs. 1-3 and 14 and abstract).
Regarding claim 15, Keita discloses a field shaping assembly, wherein the first magnetic permeable member is spaced apart from the second magnetic permeable and both the first magnetic permeable member and the second magnetic permeable are positioned on a single side of the conductive member (see Figs. 1-3 and 14 and abstract).
Regarding claim 17, Keita discloses a field shaping assembly, further comprising:
a spacer member that is substantially inert to magnetic fields and electric current including substantially nonmagnetic and nonconductive; wherein the spacer member is positioned between the conductive member and at least one of the first magnetic permeable member or the second magnetic permeable (see Figs. 1-3 and 14 and abstract).
Regarding claim 18, Keita discloses a field shaping assembly, wherein both the first magnetic permeable member and the second magnetic permeable member are at least one of highly resistive to electric current, highly magnetic permeability, highly magnetic saturation, or low magnetic coercivity (see Figs. 1-3 and 14 and abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11, 12, 16, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Keita.
Regarding claims 9 and 16, Keita discloses the claimed invention except for a non-regular perimeter.  It would have been an obvious matter of design choice to use a non-regular perimeter since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 11, Keita discloses a device, wherein the first magnetic permeable member includes a plurality of the first magnetic permeable member (see Figs. 1-3 and 14 and abstract, noting Fig. 14).
It is unclear if Keita discloses a device, wherein the conductive member is a single member; and wherein the second magnetic permeable member is a single member.  However, it would have been a mere matter of design to optimize the size and number of the conductive and second magnetic permeable member in order to cover and shield a desired area.
Regarding claim 12, Keita discloses a device, wherein the first magnetic permeable member includes a plurality of the first magnetic permeable member; wherein the conductive member includes a plurality of the conductive member (see Figs. 1-3 and 14 and abstract, noting Fig. 14).
It is unclear if Keita discloses a device, wherein the second magnetic permeable member is a single member.  However, it would have been a mere matter of design to optimize the size and number of the second magnetic permeable members in order to cover and shield a desired area.
Regarding claim 19, Keita discloses a device, wherein the conductive member is highly electrically conductive (see Figs. 1-3 and 14 and abstract).  It would have been a matter of obvious design to optimize the level of conductivity to provide optimal field shaping and therefore provide a device, wherein highly electrically conductive includes at least ten times as conductive as both the first magnetic permeable member and the second magnetic permeable member.
Claims 1, 2, 4, 5-8, 10-15, 18, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2011/0224537 A1 to Brunner, in view of U.S. Patent No. 6,246,231 B1 to Ashe, in view of U.S. Patent No. 4,849,692 A to Blood, and in view of U.S. PG Pub. No. 2018/0287411 A1 to Lee et al.
Regarding claim 1, Brunner discloses a multi-field magnetic tracking system, comprising a field shaping assembly, comprising: a conductive member having a first surface with a first area (see abstract, Figs. 1-3, and para 5-11 and 23-28).
Brunner discloses that the conductive layer can help provide shielding from objects around the surgical field and that the field in the area of interest should have multiple shapes with multiple parameters (see abstract, Figs. 1-3, and para 5-11 and 23-28).
Brunner does not specifically disclose permeable members.
However, Ashe discloses a similar magnetic tracking system, comprising a first magnetic permeable member having a second surface with a second surface area (see abstract, Fig. 2, and col 1).
It would have been obvious to one of skill in the art to have combined the teachings of Brunner and Ashe because doing so would predictably enhance the shielding already taught in Brunner.  Adding the permeable member of Ashe would provide an improved shielding from outside objects for tracking in the surgical area of interest.
Further, Blood suggests and teaches that permeable materials are known in the medical arts for shaping magnetic fields to a desired shape (see col 4 ln 39-60).  Brunner, as noted above, discloses that fields should be shaped (see abstract, Figs. 1-3, and para 5-11 and 23-28).  Additionally, Lee discloses a device for shaping magnetic fields wherein a second magnetic permeable member having a third surface with a third surface area is used to shape a magnetic field and increase its effect (see Figs. 4, 5, and 7 and para 24 and 36-41).
It would have been obvious to one of skill in the art to have substituted the fielding shaping elements of Brunner for the field shaping elements of Lee in light of the suggestion in Blood because doing so would predictably provide the field shaping desired in Brunner with a simple and effective field shaper as taught in Lee and Blood.
Lastly, a skilled artisan in light of the above teachings would have placed the conductive member between the first magnetic permeable member and the second magnetic permeable member.  A skilled artisan would have placed the first member over the conductive device because doing so would shield against elements outside of the surgical area of interest, and a skilled artisan would have placed the field shapers of Blood and Lee farther from the field of interest so that a stronger field could be created inside the surgical area of interest.  Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Examiner notes that either the permeable member of Ashe or the permeable member of Lee can be the first or second permeable members.  The designation of first and second does not appear to provide a patentable difference and rather just identifies each element.
Regarding claim 2, the combined prior art with respect to claim 1 reads on the present limitations of claim 2.  Further, it would have been an obvious matter of design choice to form the first surface area greater than a combined surface area of the second surface area and the third surface area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, Brunner discloses a device further comprising: a coil array including a first coil configured to generate a magnetic field relative to the conductive member, the first magnetic permeable member, and the second magnetic permeable member (see abstract, Figs. 1-3, and para 5-11 and 23-28).
Regarding claim 5, the combined prior art with respect to claim 1 reads on the present limitations of claim 5.  Further, it would have been an obvious matter of design choice to form the second magnetic permeable member with a perimeter that is greater than a perimeter of the conductive member, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Examiner notes that wherein the second permeable member encounters at least a portion of the field generated by the first coil is an intended use and the device of the combined prior art performs and is capable of performing said intended use.
Regarding claim 6, Brunner discloses a device, further comprising: a coil array including a plurality of coils, wherein the plurality of coils emit a magnetic field; wherein the coil array in combination with the conductive member, the first magnetic permeable member, and the second magnetic permeable member forms a diverse field (see abstract, Figs. 1-3, and para 5-11 and 23-28).  
Examiner notes that forming a diverse field is an intended use and the device of the combined prior art performs and is capable of performing said intended use.
Regarding claim 7, Brunner discloses a device wherein the diverse field includes a first vector of a first component of the emitted magnetic field that is diverse from a second vector of a second component of the emitted magnetic field (see abstract, Figs. 1-3, and para 5-11 and 23-28).  
Examiner notes that forming a diverse field with multiple vectors is an intended use and the device of the combined prior art performs and is capable of performing said intended use.
Regarding claim 8, Brunner discloses a device wherein the first component is a first component in time and the second component is a second component in time (see abstract, Figs. 1-3, and para 5-11 and 23-28).  
Examiner notes that forming a diverse field in time is an intended use and the device of the combined prior art performs and is capable of performing said intended use.
Regarding claim 10, Brunner discloses a device, further comprising: a coil array including a plurality of coils positioned in a plurality of coil groups (see abstract, Figs. 1-3, and para 5-11 and 23-28).  Further combination of references suggests a plurality of the first magnetic permeable member and wherein each coil group of the plurality of coil groups is associated with one of the first magnetic permeable member because doing so would provide shielding from each coil by its own permeable member.  The Examiner also notes that duplicating coils and corresponding conductors and permeable members would have been obvious to increase the area in which a field can be generated.  Similarly, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Brunner discloses a device wherein the conductive member is a single member (see abstract, Figs. 1-3, and para 5-11 and 23-28).
Ashe discloses a device also discloses a single magnetic permeable member (see abstract, Fig. 2, and col 1).
It would have been obvious to one of skill in the art to have combined the teachings of Brunner and Ashe because doing so would predictably enhance the shielding already taught in Brunner.  Adding the permeable member of Ashe would provide an improved shielding from outside objects for tracking in the surgical area of interest.
Lastly, Lee discloses a similar device, wherein a magnetic permeable member includes a plurality of the first magnetic permeable member (see Figs. 4, 5, and 7 and para 24 and 36-41).
It would have been obvious to one of skill in the art to have substituted the fielding shaping elements of Brunner for the field shaping elements of Lee in light of the suggestion in Blood because doing so would predictably provide the field shaping desired in Brunner with a simple and effective field shaper as taught in Lee and Blood.
The Examiner also notes that duplicating coils and corresponding conductors and permeable members would have been obvious to increase the area in which a field can be generated.  Similarly, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 12, Lee discloses a similar device, wherein the first magnetic permeable member includes a plurality of the first magnetic permeable member (see Figs. 4, 5, and 7 and para 24 and 36-41).
It would have been obvious to one of skill in the art to have substituted the fielding shaping elements of Brunner for the field shaping elements of Lee in light of the suggestion in Blood because doing so would predictably provide the field shaping desired in Brunner with a simple and effective field shaper as taught in Lee and Blood.
Ashe discloses a device also discloses a single magnetic permeable member (see abstract, Fig. 2, and col 1).
It would have been obvious to one of skill in the art to have combined the teachings of Brunner and Ashe because doing so would predictably enhance the shielding already taught in Brunner.  Adding the permeable member of Ashe would provide an improved shielding from outside objects for tracking in the surgical area of interest.
Further combination of references suggests a plurality of the conductive members and wherein each coil group of the plurality of coil groups is associated with one of the conductive member because doing so would provide shielding from each coil by its own conductive member.  The Examiner also notes that duplicating coils and corresponding conductors and permeable members would have been obvious to increase the area in which a field can be generated.  Similarly, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Brunner discloses a tracking system comprising a field shaping assembly, comprising: a conductive member having a first surface with a first area (see abstract, Figs. 1-3, and para 5-11 and 23-28).
Brunner discloses that the conductive layer can help provide shielding from objects around the surgical field and that the field in the area of interest should have multiple shapes with multiple parameters (see abstract, Figs. 1-3, and para 5-11 and 23-28).
Brunner does not specifically disclose permeable members.
However, Ashe discloses a similar magnetic tracking system, comprising a magnetic permeable member having a surface with a surface area (see abstract, Fig. 2, and col 1).
It would have been obvious to one of skill in the art to have combined the teachings of Brunner and Ashe because doing so would predictably enhance the shielding already taught in Brunner.  Adding the permeable member of Ashe would provide an improved shielding from outside objects for tracking in the surgical area of interest.
Further, Blood suggests and teaches that permeable materials are known in the medical arts for shaping magnetic fields to a desired shape (see col 4 ln 39-60).  Brunner, as noted above, discloses that fields should be shaped (see abstract, Figs. 1-3, and para 5-11 and 23-28).  Additionally, Lee discloses a device for shaping magnetic fields wherein two magnetic permeable member each have a surface with a surface area are used to shape a magnetic field and increase its effect (see Figs. 4, 5, and 7 and para 24 and 36-41).
It would have been obvious to one of skill in the art to have substituted the fielding shaping elements of Brunner for the field shaping elements of Lee in light of the suggestion in Blood because doing so would predictably provide the field shaping desired in Brunner with a simple and effective field shaper as taught in Lee and Blood.
Lastly, the combined prior art with respect to claim 13 reads on the limitation wherein the first surface area is greater than a combined surface area of the second and third surface area.  Further, it would have been an obvious matter of design choice to form the first surface area greater than a combined surface area of the second surface area and the third surface area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Examiner notes with respect to claim 29 that the first and second permeable members are on the same side as in Lee.
Regarding claim 14, Lee discloses a device for shaping magnetic fields, wherein two magnetic permeable member each have a surface with a surface area are used to shape a magnetic field and increase its effect and both permeable members are positioned on the same side (see Figs. 4, 5, and 7 and para 24 and 36-41).
It would have been obvious to one of skill in the art to have substituted the fielding shaping elements of Brunner for the field shaping elements of Lee in light of the suggestion in Blood because doing so would predictably provide the field shaping desired in Brunner with a simple and effective field shaper as taught in Lee and Blood.
Regarding claim 15, Lee discloses a device for shaping magnetic fields, wherein the first magnetic permeable member is spaced apart from the second magnetic permeable and both the first magnetic permeable member and the second magnetic permeable are positioned on a single side of the conductive member (see Figs. 4, 5, and 7 and para 24 and 36-41).
It would have been obvious to one of skill in the art to have substituted the fielding shaping elements of Brunner for the field shaping elements of Lee in light of the suggestion in Blood because doing so would predictably provide the field shaping desired in Brunner with a simple and effective field shaper as taught in Lee and Blood.
Regarding claim 18, Blood and Lee disclose similar field shaping devices, wherein both the first magnetic permeable member and the second magnetic permeable member are at least one of highly resistive to electric current, highly magnetic permeability, highly magnetic saturation, or low magnetic coercivity (see Blood col 4 ln 39-60and Lee Figs. 4, 5, and 7 and para 24 and 36-41).
It would have been obvious to one of skill in the art to have substituted the fielding shaping elements of Brunner for the field shaping elements of Lee in light of the suggestion in Blood because doing so would predictably provide the field shaping desired in Brunner with a simple and effective field shaper as taught in Lee and Blood.
Regarding claim 19, Brunner discloses a device, wherein the conductive member is highly electrically conductive (see abstract, Figs. 1-3, and para 5-11 and 23-28).  It would have been a matter of obvious design to optimize the level of conductivity to provide optimal field shaping and therefore provide a device, wherein highly electrically conductive includes at least ten times as conductive as both the first magnetic permeable member and the second magnetic permeable member.
Claims 3, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner, Ashe, Blood, and Lee as applied to claims 1 and 13 above, and further in view of Keita.
Regarding claim 3, Keita discloses a similar magnetic shielding device, further comprising: a spacer member placed between at least two of the conductive member, the first magnetic permeable member, and the second magnetic permeable member (see pages 8 and 9 of the translated document, noting air spacer 16 created by the standoff 14).
It would have been obvious to one of skill in the art to have combined the teachings of Keita with the device of Brunner and Ashe because doing so would provide electrical and thermal insulation between the permeable shielding of Ashe and the conductor present in both Ashe and Brunner.
Regarding claims 9 and 16, Keita discloses a similar magnetic shielding device, wherein the first magnetic permeable member has a rectangular perimeter (see pages 8 and 9 of the translated document).
It would have been obvious to one of skill in the art to have combined the teachings of Keita with the device of Brunner and Ashe because doing so would predictably provide a magnetic shield that is easy to manufacture. 
Further, it would have been an obvious matter of design choice to form the first magnetic permeable member with a non-regular shape, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Similarly, it would have been an obvious matter of design choice to use a non-regular perimeter since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 17, Keita discloses a similar magnetic shielding device, further comprising: a spacer member that is substantially inert to magnetic fields and electric current including substantially nonmagnetic and nonconductive; and wherein the spacer member is positioned between the conductive member and at least one of the first magnetic permeable member or the second magnetic permeable (see pages 8 and 9 of the translated document).
It would have been obvious to one of skill in the art to have combined the teachings of Keita with the device of Brunner and Ashe because doing so would provide electrical and thermal insulation between the permeable shielding of Ashe and the conductor present in both Ashe and Brunner.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner, Ashe, Blood, and Lee as applied to claims 1 and 13 above, and further in view of the skill in the art.
Regarding claim 20, Examiner takes Official Notice that structural housing members and pockets are well known in the art for holding tracking systems, shields, and coils together in place.
It would have been obvious to one of skill in the art to have used structural members and pockets to hold the elements of Brunner, Ashe, Blood, and Lee together because doing so would predictably create a unitary medical tracking system, where in components are held in place and protected from damage.
Lastly, rearranging the components as claimed would have been a mere matter of design to create the magnetic field shapes desired for a given purpose.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,765,483 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method claims are a more specific embodiment of the present device claims.  The species method claims anticipate the broader, genus device claims.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11-14, 16-20, 22-28, 31, 32, and 34-40 of U.S. Serial No. 15/957,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are a more specific embodiment of the present device claims.  The species device claims anticipate the broader, genus device claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793